Citation Nr: 0507702	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  97-01 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. O. R. Elofson


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from November 1967 to October 
1970.

This appeal arises from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, that denied entitlement to service 
connection for asthma.  This decision also determined that 
the veteran had not submitted new and material evidence to 
reopen a claim for entitlement to service connection for 
sleep apnea.  

In a decision issued in July 2003, the Board of Veterans' 
Appeals (Board) reopened the claim for service connection for 
sleep apnea as the veteran had submitted new and material 
evidence.  The claims were then remanded for development of 
the medical evidence.

By rating decision of October 2004, the RO granted 
entitlement to service connection for asthma.  This was a 
full grant of all benefits sought on appeal regarding this 
issue and, thus, the issue is no longer in appellate status.  
The issue of service connection for sleep apnea has returned 
to the Board for appellate consideration.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision of the 
issue on appeal has been obtained.

2.  The lay and medical evidence has associated the veteran's 
current sleep apnea with her military service and service-
connected asthma.  



CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify and 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159.  Regardless, based on the completely favorable 
decision discussed below, the Board finds that any failure in 
VA's duty to notify and assist the veteran regarding this 
claim is moot.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

A disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

The veteran's service medical records do not contain any 
diagnosis for sleep apnea.  Her entrance examination in 
October 1967 did not report any history of breathing problems 
and her lungs, neck, nose, and sinuses were found to be 
normal.  Her weight was reported to be 136 pounds.  In 
October 1968, the veteran was referred for a weight control 
program as she weighted 150 pounds and the maximum allowed 
was 149 pounds.  An outpatient record of November 1968 
reported that the veteran had trouble maintaining her 
motivations on assignments.  During a physical examination in 
May 1969, she apparently noted a breathing problem that began 
during military service.  Examination of her lungs reported 
that they were normal.  Her neck, nose, and sinuses were not 
examined.  Her weight was recorded as 150 pounds.  The 
veteran was given a separation examination in October 1970.  
Her lungs, neck, nose, and sinuses were found to be normal.  
She weighted 145 pounds and the examiner commented that she 
was overweight.

The veteran has claimed that she began to snore, experienced 
sleeplessness, and gained weight during her military service.  
According to a private physician's letter of July 1996, the 
veteran currently suffers with sleep apnea.  He noted that 
symptoms of snoring and sleepiness could be associated with 
sleep apnea.  This physician also indicated that the medical 
community did not recognize the disease of sleep apnea until 
the early 1980s.  This physician indicated that a review of 
past records would be required in order to determine the 
etiology of the veteran's sleep apnea.  

VA obtained such a medical opinion, based a review of the 
entire medical history contained in the claims file, in 
September 2004.  It was reported that the veteran's problems 
started in 1968 "when she was is not the service and she 
began to gain weight."  She claimed that she gained ten 
pounds of weight every year she was in military service.  The 
examiner noted that a review of the medical records showed 
that the sleep apnea "started in 1984," but was not 
diagnosed until 1989.  Prior to the veteran being diagnosed, 
she suffered with symptoms of snoring, tiredness, falling 
asleep at odd times, and even falling asleep while driving.  
He reported that the veteran claimed her sleep apnea 
symptomatology started sometime around 1974 through 1976.  
The examiner commented:

I agree with the letter from the doctor 
[from the private hospital] in that sleep 
apnea was not even known until 1980 and 
there were very few centers that 
diagnostic testing for sleep apnea as 
these were not available in those years, 
and the sleep apnea only became an entity 
after the 1980s when centers began to use 
standardized evaluations for sleep apnea.  

Furthermore, the sleep apnea according to 
her, she says she thinks started when she 
was in the service because she snored so 
loudly that the other marines were 
infuriated by her snoring as it had been 
disturbing their sleep to such a degree 
that is caused a lot of irritation 
amongst them and a lot of tiredness, as 
well.

As far as I am concerned, I think that 
this veteran from reading her notes and 
from the history suffered from sleep 
apnea many years before she was diagnosed 
with it, and it was only when the testing 
became available in that she finally went 
to the right hospital where she had the 
testing done that the sleep apnea was 
diagnosed.  The asthma only compounded 
the problem of the sleep apnea in that 
both have in common a breathing problem.

Therefore, in my opinion, as far as the 
etiology is concerned, the sleep apnea I 
think started way back in and sleep apnea 
does not have any major etiological 
factors in that there is not enough 
written literature to look at controlled 
studies that can definitely show that 
either obesity or other problem could 
cause sleep apnea.  We know that obesity 
does cause breathing problems...when she 
was only weighing around 145 pounds, I 
would say that the sleep apnea was 
probably starting and just got 
progressively worse as the years went by.

In my opinion I feel the sleep apnea has 
been with her long before it was 
diagnosed.  This caused her to be less 
active and does lead to weight gain.  

(Sic.  Emphasis added.)

The VA examiner appears to report inconsistent history and 
findings.  First he noted that sleep apnea appeared in the 
medical records in 1984 and the veteran claimed her symptoms 
started no later than 1974.  These references seem 
inconsistent with the examiner's later comments that 
apparently her symptoms began in 1968.  A review of the 
examiner's later discussion refers to the veteran's 
complaints of sleep apnea symptoms during military service 
and his references to her weight appear to be addressing her 
weight gain during military service.  A compassionate reading 
of this inconsistent document shows that the examiner is 
actually linking the symptoms of snoring, sleeplessness, and 
weight gain from military service to the veteran's diagnosis 
of sleep apnea many years later.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In its totality, the Board finds that the 
examiner has provided an etiological nexus between the 
veteran's symptoms noted on the contemporaneous service 
medical records and her diagnosis for sleep apnea many years 
later.  In addition, the examiner has provided an etiological 
link between the veteran's service-connected asthma and her 
sleep apnea, by finding that the former had aggravated the 
later disability.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Based on the September 2004 medical opinion, the Board finds 
that the grant of service connection for sleep apnea is 
warranted.

(Continued on next page.)




ORDER

Entitlement to service connection for sleep apnea is granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


